DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raja et al (Fig. 3).
Regarding claim 1, Raja et al (Fig. 3) discloses an amplifier circuit comprising an input port (the terminal receiving the input signal RF in) configured to receive a single input signal (RF in) from a selected one of at least two frequency ranges, an output port (P) providing an amplified version of the received input signal (RF in), a low noise amplifier (M1, M2) including an input (gate terminal of M1) coupled to the input port (the terminal receiving the input signal RF in) and an output (J) coupled to the output port (P), an output impedance matching network (Co) coupled between the LNA output (J) and the output port (P), and an output switched impedance circuit (14) including at least two selectable impedance values (1st impedance value is when the switch M3 is ON and 2nd impedance value is when the switch M3 is OFF) and parallel coupled to the output impedance matching network (Co) and coupled between the LNA output (J) and the output port (P).
Regarding claim 2, wherein the output switched impedance circuit (14) includes at least one selectable capacitance (Cx, M3).
Regarding claim 9, Raja et al (Fig. 3) further including a shunt coupled (M3, Cb) output SIC (14) including at least two selectable impedance values (1st impedance value is when the switch M3 is ON and 2nd impedance value is when the switch M3 is OFF) and between the LNA output (J) and ground (GND).
Regarding claim 10, wherein the output SIC (14) includes at least one selectable capacitance (M3, Cb).
Regarding claim 14, wherein the front end circuit (Fig. 3) is configured for operation in multiple narrow band RF ranges.

Allowable Subject Matter
Claims 3-8 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claims 15-17 are allowed.
     
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843